Case 1:20-cv-10326-RGS Document 19-3 Filed 06/01/20 Page 1 of 4




               EXHIBIT C
                 Case 1:20-cv-10326-RGS Document 19-3
                                                 12-2 Filed 06/01/20
                                                            04/03/20 Page 2 of 4



                                        Local Childcare Consultant Agreement

This following is the engagement agreement (the “Agreement”) between you and Cultural Care, Inc. (“CCAP”)
concerning your independent services as a Local Childcare Consultant (“LCC”) for the CCAP Program in your area. This
Agreement extends from the date of your signature (below) until the contract is terminated by either party.

CCAP is pleased that you have chosen to help our dedicated team of program representatives in the recruiting of host
families nationwide and the support of their au pair placements. We appreciate your efforts and your commitment to
program quality.

As an LCC for CCAP, you will serve as the interface between CCAP and the au pairs and host families, and you agree to
the following:

1. Compliance with Government Regulations.
To read, understand and comply with the U.S. State Department Regulations governing the au pair program, a copy of
which has been provided to you (the “Regulations.”)

2. Host family recruitment, screening and orientation.
To screen and orient host family participants in accordance with the Regulations.

3. Supervision of and support for current program participants.
To maintain ongoing personal contact with and assist current au pairs and host families within your designated region
in accordance with the Regulations; to facilitate the replacement of au pairs in transition; and to mediate au pair/host
family problems that may arise.

4. Independent Contractor
You will be acting as an independent contractor under this Agreement, and nothing in this Agreement or your
engagement shall be construed as creating an employer-employee, agency, partnership, joint venture, or any other
legal relationship between you and CCAP. As an independent contractor, you will not be eligible to participate in any
of CCAP’s employee benefit plans, will not be eligible to receive benefits otherwise provided to CCAP employees, and
will be solely responsible for any and all tax payments in respect of the fees paid hereunder. Because you will be paid
as an independent contractor, CCAP’s payments to you will not be subject to withholding for income taxes, Social
Security, unemployment or the like. You will likewise not be eligible for unemployment compensation at the
termination of this engagement. You will be responsible for providing, at your own expense, any tools, equipment or
facilities you may require for the performance of your duties. You will determine, in accordance with the Regulations
as they may apply, the place or places where you will perform and the hours during which you will render services
hereunder, subject to such general requirements by CCAP (such as the requirement to meet deadlines and attend
scheduled meetings) as may be reasonably necessary for the fulfillment of your duties hereunder. You will be free to
accept engagements from others during the term of this Agreement, so long as such engagements do not interfere
with your ability to perform your work for CCAP.

5. Compensation.
The compensation due to you under this Agreement will vary (depending upon your investment of time, effort and
resources), and will be paid as follows:

        ·   Marketing commission - for each new host family accepted by CCAP and marketed through your efforts for
            the duration of your relationship with CCAP. To qualify, the family must host an au pair and must either
            have paid for the program services in full or have been accepted onto the Extended Payment Plan.
                  Case 1:20-cv-10326-RGS Document 19-3
                                                  12-2 Filed 06/01/20
                                                             04/03/20 Page 3 of 4



        ·   Repeat commission - for each host family in your area who is a returning CCAP participant with the
            program during your relationship with CCAP, and who has either paid for the program services in full or
            been accepted onto the Extended Payment Plan.
        ·   Sales commission- for each new host family for whom you receive a lead through CCAP and you
            successfully bring on to the program.
        ·   Interview fee - for each prospective or repeating host family who has submitted a completed
            application form whom you interview as a prospective CCAP participant.
        ·   Actuals commission - for each new or repeating host family who welcomes an au pair on a new program
            term in your area.
        ·   The opportunity to earn travel rewards and discounts through your self-directed marketing initiatives.
        ·   Monthly flat fee for your services based on the number of au pairs and host families you are supervising in
            your area in a given month. Such payments will be made on the 26 th of each month.
        ·   Your precise commission and fee amounts are current and available via your online account. All eligibility
            requirements must be met in order to receive payment. This information is subject to adjustment from
            time to time going forward upon notice to you.


6. Expenses.
You are responsible for all of your business expenses, including your own office, equipment, marketing and other
business-related costs. CCAP may occasionally reimburse certain limited expenses arising in au pair ‘emergency’
situations.

7. Training and program guidelines.
CCAP will assist you in fulfilling your responsibilities by holding an initial training meeting to guide your work at no cost
to you, and by providing you with online course materials. You will be expected to adhere to general program
guidelines and to comply strictly with the Regulations.

8. Substitutability/Assignment.
It is understood that you will conduct all meetings, interviews, orientations and other in-person engagements required
by the Regulations personally as the Local Childcare Consultant. You may engage associate personnel to assist you in
functions that are not governed by the Regulations, provided such engagements and delegations are in all
circumstances consistent with the Regulations and the achievement of CCAP's general program objectives as reflected
in this Agreement.

9. Insurance.
Notwithstanding the fact that LCCs are not employees, we have included the LCC as an additional insured on our
liability policy. However, you acknowledge that CCAP does not maintain any worker’s compensation, disability or other
form of insurance on behalf of you or your associates, and that it is thus your sole responsibility to obtain and keep in
force such insurance coverages as you determine to be appropriate and/or as required by your state of
residence. You assume all risk in connection with the adequacy of any and all such insurance which you elect to
obtain.

10. Confidentiality.
In connection with the performance of your duties, you will be exposed to confidential information regarding CCAP’s
business, including but not limited to sales and marketing information, methods of doing business, research and
development, know-how, host families, au pairs, training materials, trade secrets, computer programs, finances and
other confidential and proprietary information belonging to CCAP (hereinafter collectively referred to as “Confidential
                 Case 1:20-cv-10326-RGS Document 19-3
                                                 12-2 Filed 06/01/20
                                                            04/03/20 Page 4 of 4



Information”). You shall use the Confidential Information solely for the purpose of performing your duties under this
Agreement. You agree not to, in any manner or form, disclose, reproduce, copy, provide or otherwise make available
to third parties, in whole or in part, the Confidential Information or any derivative material. At all times during and
subsequent to your affiliation with CCAP, you agree to keep in strictest confidence and trust CCAP’s Confidential
Information that is disclosed to you or to which you have access. You will not use or disclose the Confidential
Information without the written consent of CCAP, except as may be set forth herein or as may be necessary in the
ordinary course of performing services for and on behalf of CCAP.

11. Termination.
CCAP reserves the right to terminate this Agreement, without cause or notification, at its sole discretion, should your
performance as an LCC be deemed unsatisfactory for any reason, including without limitation your failure to comply
with any U.S. Department of State requirements. Immediately following the termination of this Agreement, by either
party, you agree to return to CCAP all au pair, family and program records in your possession. Upon termination of
your engagement, you will have 30 days to contact CCAP to reconcile any outstanding monies due you.

12. Ownership of Materials.
CCAP retains all right, title and interest in and to its trademark and any materials which CCAP provides to you during
the course of this Agreement. CCAP represents and warrants that CCAP has the right to provide you with such
materials for use in performing the services described in this Agreement. All work product prepared by you during this
Agreement and relating to the performance of your duties hereunder shall be created as work for hire, and shall be in
all respects the property of CCAP and shall be delivered to CCAP promptly upon request.

13. Online Access.
To the extent you use www.culturalcare.com in the performance of your services for CCAP, you agree to comply with
the Terms of Use outlined on the site.


Electronic signature – Fernanda Maldonado__                      2019-07-10 23:30__________
LCC’s signature                                                  Date
